Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the cross arm structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
1
Claim 1-5, 12, 13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yaphe US 2018/0251978.
As for claim 1, Yaphe discloses a ceiling connector assembly 10 for mounting an article, comprising a ceiling connector configured to present an article-mounting end region (region 20, see figures 1 and 3) below a downward facing ceiling surface (surface of ceiling above 10, Fig 1, not shown), a canopy structure 24 for locating on the mounting end region and configured to cover, at least in part, the mounting end region in a covering position (when 24 is attached), the canopy structure 24 and the mounting end region each respectively including at least one first mounting structure (threaded post 23) and at least one second mounting structure (threaded cable connector 13b), wherein when the first and second mounting structures are configured to enable the canopy structure to be removably mounted on the mounting end region in the covering position (canopy is removably mounted via threaded post, paragraph 0037-0038, Fig 1 and 3).
As for claim 2, Yaphe discloses the first mounting structure and the second mounting structure are configured to rotatably engage to secure the canopy structure in a first mounted position on the mounting end region (threaded post 23 and 13b rotatably engage via threads, paragraph 0037-0038).
As for claim 3, Yaphe discloses the first mounting structure is selected from one of a post structure and a sleeve structure (see post 23), and the second mounting structure is selected from another of the post structure and the sleeve structure (sleeve structure 13b, see Fig 1).
As for claim 4, Yaphe discloses the post structure and sleeve structure include respective outer and inner threaded portions (see threaded post and cable connector 13b, paragraph 0036).
As for claim 5, Yaphe discloses the inner threaded portion on the sleeve structure includes an inner passage having a first threaded section with a first diameter to threadably engage a corresponding outer threaded portion on the post structure (cable connector 13b is shown with an inner passage Fig 1 and threadably engages with 23, paragraph 0036).
As for claim 12, Yaphe discloses an article assembly comprising a ceiling connector (10, Fig 1a, paragraphs 0035-0036) configured to present an article-mounting end region (region 20, see figures 1 and 3) below a downward facing ceiling surface region (surface of ceiling above 10, Fig 1, not shown), a canopy structure 24 for locating on the mounting end region and configured to cover, at least in part, the mounting end region in a covering position (when 24 is attached), the canopy structure 24 and the mounting end region each respectively including at least one first mounting structure (threaded post 23) and at least one second mounting structure (threaded cable connector 13b), wherein when the first and second mounting structures are configured to enable the canopy structure to be removably mounted on the mounting end region in the covering position (canopy is removably mounted via threaded post, paragraph 0037-0038, Fig 1 and 3), and an article (12, Fig 1) for mounting on the article-mounting end region.
As for claim 13, Yaphe discloses the article is a luminaire structure (paragraph 0036).
As for claim 17, Yaphe teaches a canopy structure for engaging a mounting structure relative to a ceiling (see Fig 1a), comprising a through passage with a first region to receive and engage the mounting structure (see opening in 14, Fig 1), and a second region to receive a stem structure (region of 24 that receives stem 23) therein and which is engaged with the mounting structure (when engages via threaded connection).
As for claim 18, Yaphe teaches a method for mounting an article on a ceiling, comprising: providing a canopy structure 24 configured with a through passage  (opening 25 see Fig 1, 1a) with a first region to receive and engage a mounting structure 23 downwardly extending from the ceiling (see Fig 3, 4), and a second region 13b to receive a stem structure therein and which is engaged with the mounting structure, engaging the first region with the mounting structure so that the canopy structure is positionable relative to a ceiling surface (as shown in Figures 3 and 4), and aligning the stem structure with the second region (when attached), and engaging the stem structure with the mounting structure, so that the stem structure is positionable in the second region relative to the ceiling surface (when assembled; paragraph 0038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yaphe in view of Friederich US PAT 7503536.
As for claim 14-16 Yaphe discloses the device as discussed above but fails to teach wherein the ceiling connector includes an anchor structure releasably securable relative to the ceiling structure, the cross arm structure including a pair of opposed arm sections with respective and opposed end regions, and a central location structure to support the mounting end region (claim 14), and the respective and opposed end regions are configured to be at a first elevation, and wherein the central location structure is configured to be at a second elevation (claim 15); the first elevation is configured to be above, substantially parallel to, or below the second elevation (claim 16).  Friederich teaches a ceiling connector includes an anchor structure releasably securable relative to a ceiling structure (see Figures 1-7), a cross arm structure including a pair of opposed arm sections with respective and opposed end regions (arms and ends of 14 figures 1-4 and 100 Fig 6) and , and a central location structure to support the mounting end region (20, fig 1; 28, Fig 4; 66 Fig 6). Freiderich further teaches the respective and opposed end regions are configured to be at a first elevation (see 100 Fig 6), and wherein the central location structure is configured to be at a second elevation (compared to 66, Fig 6); the first elevation is configured to be above, substantially parallel to, or below the second elevation (when mounted to a ceiling the portion 100 is above, parallel to, or lower than 66, see Fig 6). It would have been obvious for one having ordinary skill in the art to combine the ceiling connector configuration of Friederich with Yaphe to provide an improved mounting structure that enables a secure mounting configuration to mount to a ceiling or other structure. One would have been motivated to make this combination to provide an improved mounting structure for Yaphe.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yaphe in view of Park US 2012/0063143.
As for claim 19, Yaphe teaches a method for mounting a grid lighting network relative to a ceiling region, comprising: providing a plurality of connector assemblies (see paragraph 0044) according to claim 1 (see above for the limitations of claim 1); providing a corresponding plurality of stem structures(plurality of stems 23) for adjustable mounting to a corresponding connector assembly (connector assembly of 10, Fig 1; via connecting 23 to 24 using 13b); providing a plurality of grid segments configurable with a number of hub structures to be assembled into the grid lighting network (grid of ceiling structure units, “t-bars” paragraph 0035); associating each of stem structures with one or more of the grid segments and/or hub structures (paragraph 0036, connecting an assembly to a t-bar section), and one of the connector assemblies; establishing the grid lighting network in an assembled position (when assembled), at least in part, with one or more of the stem structures extending between a corresponding connector assembly and the one or 1more grid segments and/or hub structures (see for example, Fig 1, when assembled); Yaphe teaches that the elevational position of the device may be adjusted via the threaded connector 13b rather than by the stem 23. 
Yaphe teaches the connector assembly 10 is capable of being attached to a ceiling, see 14 and 2, Fig 1, the elevational position of 24 with respect to 10 can be adjusted by how much the device is screwed into place, but fails to teach adjusting an elevational position of one or more of the stem structures relative to the corresponding connector assembly to establish a designated orientation of the grid lighting network relative to the ceiling region.  
Park teaches a threaded connection that enables adjusting the height of a threaded element (paragraph 0017, 0054), with respect to the threaded components.  It would have been obvious for one of ordinary skill in the art to look to the teachings of Park and reverse the threaded post and threaded cable connector to provide an alternate attachment configuration that allows height adjustment, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).   One would have been motivated to make this modification to provide an alternate means of modifying the location of the canopy with respect to the support/t-bar grid.
As for claim 20, Yaphe further teaches wherein the designated orientation is a substantially level orientation relative to a reference surface (threading the configuration achieves a level orientation to a reference surface, for example a ceiling or t-bar surface; see Figure 4).

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As for claim 6, the prior art fails to teach or disclose the assembly as defined in claim 5, wherein the inner passage has a second section with a second diameter which is dimensioned to receive a stem structure therein.
As for claim 8, the prior art fails to teach the sleeve structure and/or the post structure are/is configured for the post structure to project beyond th1e sleeve structure when the canopy structure is in the first mounted position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GIEFER ‘342 is cited for disclosing a relevant suspension device with a threaded coupler similar to the instant invention. RAPP ‘992 is cited for disclosing a relevant t-bar illumination support apparatus that has a threaded cylindrical stem portion similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875